ON MOTION BOB BEIIEAB1NG
The supplemental opinion of the court was delivered by
Pressler, J. A. D.
Following our decision in this matter, third-party defendant, NJM filed a petition for rehearing pursuant to R. 2:31 — 6. The thrust of the petition is the argument, not theretofore raised, that despite a construe*384tion of N. J. S. A. 39:6-46 (a) which would include the unloading of a motor vehicle as use of the motor vehicle, HJM nevertheless was not obliged by the statute to provide coverage in the instant situation because the statute expressly exempts from coverage the claims of victims whose injuries are covered by the Workers’ Compensation Act and plaintiff here was such a victim. That argument has facial merit, but our review of the record and the applicable statutory law satisfies us that our result was nevertheless correct.
As we noted initially, both parties briefed and argued this case under the assumption that the policy in question was issued pursuant to the Motor Vehicle Security-Responsibility Law, N. J. S. A. 39:6-23 et seq., of which N. J. S. A. 39: 6-46(a) is a part. Despite the fact that insurance pursuant to N. J. S. A. 39:6-46 (a) is required only in those limited and specific situations enumerated by N. J. S. A. 39:6 — 31, we made no further inquiry as to the applicability of that law, relying on the representation of the parties. The challenge now made by HJM to its applicability to the accident in question requires us to examine further into the parties’ original assumption as to the precise statutory provision with which the HJM policy issued to plaintiff’s employer was required to comport.
Unassisted as we have been in this endeavor by counsel, we have nevertheless concluded that irrespective of whether or not on the date of the accident the policy in question was actually required pursuant to N. J. S. A. 39:6-46(a), there is no question that it was also required by N. J. S. A. 39: 6B-1, the compulsory Motor Vehicle Insurance Coverage Act, effective January 1, 1973. That provision provides in full as follows:
Every owner or registered owner of a motor vehicle registered or principally garaged in this State shall maintain motor vehicle liability insurance coverage, under provisions approved by the Commissioner of Insurance, insuring against loss resulting from liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, maintenance, *385operation or use of a motor vehicle wherein such coverage shall he at least in: a. an amount or limit of $15,000.00, exclusive of interest and costs, on account of injury to, or death of, one person, in any one accident; and b. an amount or limit, subject to such limit for any one person so injured or killed, of $30,000.00, exclusive of interest and costs, on account of injury to or death of, more than one person, in any one accident; and c. an amount or limit of $5,000.00, exclusive of interest and costs, for damage to property in any one accident.
For the reasons we originally stated, insurance required by statute must be as comprehensive as the statutory mandate. Xot only does N. J. S. A. 39:611-1 not purport, as does N. J. S. A. 39:6-46 (a), to exempt from coverage victims covered by the Workers’ Compensation Act, but it affirmatively requires coverage for “any person” sustaining injury in a motor vehicle accident. Since the statute does not exempt the workers’ compensation victim, the policy may not exempt him either, and indeed ISTJM’s policy does not appear to have attempted to do so. Its claimed coverage exemption has always been based on the more fundamental question of the scope of the term “use.” Finally, N. J. S. A. 39:6B-1 requires coverage for injuries arising out of “the ownership, maintenance, operation or use” of a motor vehicle, a phrase even broader than that used by N. J. S. A. 39:6-46 (a),, which does not enumerate ownership. Our reasons, therefore, for construing “use,” as used by N. J. S. A. 39:6-46(a), to include loading and unloading apply with at least equal force to the term “use” in N. J. S. A. 39:6B-1.
We regard it as unfortunate that counsel did not bring the workers’ compensation exemption to the attention of either the trial court or to us prior to our disposition of this appeal, and even more unfortunate that N. J. S. A. 39:6B-1 has continued to be overlooked by the parties. The potential for error in such oversights, as here demonstrated, subverts our common goal of achieving substantial justice. Because, however, the re,suit we originally reached remains unaffected thereby, the petition for rehearing is denied.